Citation Nr: 0127023	
Decision Date: 12/05/01    Archive Date: 12/11/01

DOCKET NO.  99-14 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for grand mal seizures.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from July 1953 to March 
1958.  

This matter came before the Board of Veterans' Appeals 
(Board) from an April 1999 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia that denied the veteran's claim of entitlement to 
service connection for grand mal seizures.  A hearing was 
held at the RO in July 1999, and, subsequent to a November 
200 Board remand, before the undersigned member of the Board 
at the RO (i.e. a Travel Board hearing) in September 2001.  


REMAND

The veteran and his representative contend, in substance, 
that the veteran suffers from grand mal seizures that first 
started during service.  Service medical records reflect that 
the veteran was diagnosed with epilepsy during service, 
although at the time he apparently admitted having 
intermittent seizures since 1950.  In December 1998, a VA 
examination was accomplished, the report of which indicates 
that the veteran was diagnosed with generalized tonic-clonic 
seizures.  

In any event, the Board notes that during the pendency of the 
appeal the Veterans Claims Assistance Act of 2000 
(hereinafter VCAA or the Act), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted.  This liberalizing law is 
applicable to the veteran's claim.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  To implement the provisions 
of the law, the VA promulgated regulations published at 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45620 (to 
be codified at 38 U.S.C.A. § 3.159(c)).

In this regard, the veteran has identified relevant records 
which have not been associated with the claims folder.  
Specifically, during the July 1999 RO hearing, the veteran 
indicated that he saw a neurologist, a Dr. Lopez, in May 
1999, at which time an electroencephalogram (EEG) test was 
accomplished.  As well, during the September 2001 Travel 
Board hearing he related that he has recently received, and 
continues to receive, primary treatment at the Biloxi Medical 
Center or Clinic.  

In view of the above, this matter is REMANDED to the RO for 
the following action:

1.  The RO should contact the veteran and 
his representative and request that they 
submit all evidence in the veteran's 
possession that is relevant to his claim 
of entitlement to service connection for 
grand mal seizures.  

2.  The RO should obtain and associate 
with the claims file all additional 
outstanding medical records pertinent to 
this claim, particularly those identified 
above (from Biloxi and Dr. Lopez), and 
those held by VA and any other government 
entity(ies); signed releases should be 
obtained where necessary.  If any 
requested records are unavailable, or the 
search for such records otherwise yields 
negative results, that fact should 
clearly be documented in the veteran's 
claims file, and the veteran and his 
representative so notified.

3.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  If none of the requested development 
provides evidence of a nexus between the 
claimed disability and the veteran's 
active military service, the RO should 
specifically advise him and his 
representative of the need to submit such 
competent medical evidence to support the 
claim(s).  

5.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the VCAA 
is completed. 

6.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should review the claim of 
entitlement to service connection for 
grand mal seizures in light of all 
pertinent evidence and legal authority.  
The RO must provide adequate reasons and 
bases for its determinations, addressing 
all issues and concerns that were noted 
in this REMAND.  

7.  If this claim continues to be denied, 
the veteran and his representative must 
be furnished a supplemental statement of 
the case and be given an opportunity to 
submit written or other argument in 
response thereto before the claims file 
is returned to the Board for further 
appellate consideration.


The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



